[This is an entirely new rule.]

Rule 1.5. Local Rules

      (a) All previously promulgated local rules are hereby vacated, effective
September 1, 2016, except for those local rules promulgated under Chapter 14
regarding guardianship of incapacitated persons, Chapter 15 regarding adoptions, and
Chapter 16 regarding proceedings pursuant to section 3206 of the Abortion Control Act.

       (b) The requirements for the promulgation and amendment of local procedural
rules for orphans’ court proceedings are set forth in Pennsylvania Rule of Judicial
Administration 103(d).

        (c) The local rules applicable to practice in the Civil or Trial Division of the local
Court of Common Pleas shall not be applicable in the Orphans’ Court Division unless so
directed by these Rules or by local rule adopted by the court of the particular judicial
district in accordance with Pa.R.J.A. No. 103.


       Note: Effective August 1, 2016, Pennsylvania Rule of Judicial Administration
       103 was amended to consolidate and include all local rulemaking requirements.
       Accordingly, the rulemaking requirements under Pa. O.C. Rule 1.5 for the
       promulgation and amendment of local procedural rules for orphans’ court
       proceedings were rescinded and replaced.